Order entered May 21, 2014




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-13-01090-CR

                         JEREMY LAMONTE SILLEMON, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 195th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F12-24277-N

                                           ORDER
        The Court REINSTATES the appeal.

        On May 9, 2014, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On May 15, 2014, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the May 9,

2014 order requiring findings.

        We GRANT the May 15, 2014 extension motion and ORDER appellant’s brief filed as

of the date of this order.

                                                     /s/   LANA MYERS
                                                           JUSTICE